DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Wells (US 9,753,744 B1) failed to disclose retrieving a declarative schema for a service of a plurality of services in an API; generating, from a data object definition in the declarative schema associated with the service, a language object for the service, wherein: the language object is configured to handle data events generated by the service, and the data object definition comprises references to data objects implemented by one or more of the associated services; generating, from a service definition in the declarative schema associated with the respective service, a service controller for the service, wherein the service controller is fronted by a gateway for external sources to invoke one or more functions implemented by the service; and exposing an API for the service independently of details of APIs for the associated services to one or more external services.
Instead, Wells discloses receiving a data request from a client device, the data request identifying a navigable path through a graph projection of the API, the navigable path including a plurality of nodes;  generating an API call to process the data request, wherein the generating comprises, for each node in the navigable path: identifying a node in the graph projection to access data from, and generating a subquery to access data from the node using one or more parameters included in the data request and defined in a schema associated with the node; executing the one Or more subqueries to obtain a result;  and returning the result of executing the subqueries as the result of the API call; verifying that the identified node associated with the subquery references an immediate parent node of the node and that the subquery comprises a valid query based on a schema associated with the node in the graph projection of the API.
Regarding claim 14, the prior art of record, Wells (US 9,753,744 B1) failed to disclose a system, comprising: a processor; and a memory having instructions stored thereon which, when executed by the 
Instead, Wells discloses a system comprising a memory storing instructions for receiving a data request from a client device, the data request identifying a navigable path through a graph projection of the API, the navigable path including a plurality of nodes;  generating an API call to process the data request, wherein the generating comprises, for each node in the navigable path: identifying a node in the graph projection to access data from, and generating a subquery to access data from the node using one or more parameters included in the data request and defined in a schema associated with the node; executing the one Or more subqueries to obtain a result;  and returning the result of executing the subqueries as the result of the API call; verifying that the identified node associated with the subquery references an immediate parent node of the node and that the subquery comprises a valid query based on a schema associated with the node in the graph projection of the API.
Regarding claim 20, the prior art of record, Wells (US 9,753,744 B1) failed to disclose a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for generating an application programming interface (API) for a plurality of associated services, the operation comprising: retrieving a declarative schema for a service of a plurality of services in an API; generating, from a data object definition in the declarative schema associated with the service, a language object for the service, wherein: the language object is configured to handle data events generated by the service, and 7Application No. 16/824,578Client Ref.: 1811548.1USthe data object definition comprises references to data objects implemented by one or more of the associated services; generating, from a service definition 
Instead, Wells discloses a system comprising a memory having instructions for receiving a data request from a client device, the data request identifying a navigable path through a graph projection of the API, the navigable path including a plurality of nodes;  generating an API call to process the data request, wherein the generating comprises, for each node in the navigable path: identifying a node in the graph projection to access data from, and generating a subquery to access data from the node using one or more parameters included in the data request and defined in a schema associated with the node; executing the one Or more subqueries to obtain a result;  and returning the result of executing the subqueries as the result of the API call; verifying that the identified node associated with the subquery references an immediate parent node of the node and that the subquery comprises a valid query based on a schema associated with the node in the graph projection of the API.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED A RONI/Primary Examiner, Art Unit 2194